DETAILED ACTION
Introduction
Claims 1-6 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-101448 filed in Japan on 05/28/2018. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
In Figure 13, "RERIYTE 3" appears to be a misspelling and should instead read "REROUTE 3"
In Figure 14, "CURRENT PPSITION" appears to be a misspelling and should instead read "CURRENT POSITION"
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:
In Claim 2, "the controller is configured to calculates" should instead read "the controller is configured to calculate"
In Claim 2, both recitations of "one or more second route" should instead read "one or more second routes" for consistency with Claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "a controller configured to: start guidance processing... search... acquire... determine... output" in Claim 1,
(b) "one or more controllers configured to: start guidance processing... search... acquire... determine... output" in Claim 6.
because the claim limitations uses the generic placeholder “controller” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The specification is not clear regarding the corresponding structure of limitations (a) and (b). See Claim Rejections under 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 6, claim limitations (a) "a controller” in Claim 1 and (b) "one or more controllers” in Claim 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Specification paragraphs ¶0010-0017 recite the controller in terms of its function but do not recite any corresponding structure or materials. It is noted that ¶0032-0037 recite structural hardware elements such as a CPU or computer, however the written description does not clearly link this structure to the claimed term “controller.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, the term “controller” is interpreted as one or more computer processors and algorithms for performing the functions.
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claims 1, 5, and 6, the phrase “delayed from a first route” renders the claims indefinite. It is not clear if “from a first route” is language that describes the cause of the delay (e.g. delayed due to traveling on a first route”), or alternatively if “from a first route” is describing some point of time or standard from which the delay is measured or compared against (e.g. a delay from the first to 
Additionally, the use of the term “start time of a first schedule” renders the claims indefinite. A “schedule” is commonly defined as a plan, list, or timeline that may comprise a plurality of events. Each event may have a start time, however the schedule may also have a start time (for example a yearly calendar having a start time of 12am on January 1st). It is therefore unclear in the claims if the “start time of a first schedule” is referring to a start time of an event on a schedule, or is alternatively referring to an origin point of some overall schedule even if it does not correspond to any event, rendering the scope of the claims indefinite. For the purposes of examination, the “first schedule” is interpreted as a “first event” or “first scheduled item.”
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 2,
Regarding Claim 5, the claim is indefinite as it is not clear what performs the method. It is unclear if the method occurs as data in a computer system, or if the steps may be performed by a human, or some combination or completely other means. The scope of the claim is therefore indefinite. For the purposes of examination, the method is interpreted as being performed by one or more processors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1, 5, and 6, the claims recite functions for starting guidance, searching for routes based on a delay, acquiring a start time, determining whether or not arrival will be achieved, and outputting information. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed in the human mind, or on pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, the functions pertain to evaluation and judgment of navigation information, of the type routinely performed by a driver dealing with a traffic jam, or a commuter dealing with delays in public transport, and the step of outputting information may merely be writing information on pen and paper. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the information processing apparatus/system comprising controller(s) (the structure of which is unclear, however see 112(f) and 112(b), Claims 1, 5, and 6 are interpreted for the purposes of examination as being carried out by one or more processors). These are generic computer components, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the processors performing the steps. For the same reasons as presented above, these elements are not sufficient to amount to significantly more because the components are recited generically, at a high level of generality, and the claim acts to merely “apply” the abstract idea using generic computer components. Thus the claims are not patent eligible.
Dependent Claims 2-4 do not add any limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claim 2 further recites a determination and additional calculation and output, which are further steps of a mental process. The claim does not add any additional elements.
Claim 3 
Claim 4 further recites additional functions for acquire information, extract a noun, acquire location and identify the first schedule. These are further steps of a mental process, capable of being performed by a human mind, such as interpreting notes or spoken language. The claim does not add any additional elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Published Application US2017/0314942A1 (Moncayo Torres).

Regarding Claim 1, Moncayo Torres discloses an information processing apparatus comprising:
a controller (see Figures 1, 7, [0015, 0066], the functions performed by one or more computing devices including processors) configured to:
start guidance processing for a first route in response to a route guidance request (see Figure 6, [0056] step 602, 604, receiving a destination (a request) and using an initial transit plan, which (see Figure 2 at T1, [0038)) includes processing guidance), 
search for one or more second routes as alternative to the first route (see Figure 6, [0060], an alternative transit plan is determined in response to a deviation condition) when it is determined that (see [0040] and Figure 2 at T2, and Figure 6, [0058, 0060] steps 608 or 614 they deviation due to recognizing a delay condition of the mobile computing device (the device that requested the initial guidance per [0056]), Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.
acquire at least a start time of a first schedule that is a purpose of a travel along the first route and a first location associated with the first schedule (see [0024, 0056] the request determines destination based on personal travel characteristics, which can include an appointment (event) having time and location), 
determine whether or not arrival at the first location before the start time will be achieved through a travel along each of the one or more second routes (see Figure 2, [0041], at time T3 an alternative transit plan is presented that allows the user to arrive in time to make the appointment (i.e. times at and before the start time). In other words, the determination to display the route is a determination that arrival will be achieved), and
output information about each of the one or more second routes (see Figure 2, [0041] at T3 information about the route is displayed on a map) and information about whether or not arrival at the first location before the start time will be achieved through a travel along each of the one or more second routes (see Figure 2, [0041], information about whether the arrival can be achieved in time to make the appointment is displayed as text).

Regarding Claim 5, Moncayo Torres discloses an information processing method (see Figures 1, 7, [0015, 0066], the method performed by one or more computing devices including processors) comprising:
 (see Figure 6, [0056] step 602, 604, receiving a destination (a request) and using an initial transit plan, which (see Figure 2 at T1, [0038)) includes processing guidance), 
searching one or more second routes as alternative to the first route (see Figure 6, [0060], an alternative transit plan is determined in response to a deviation condition) when it is determined that a user terminal that is a source of the route guidance request will be delayed from the first route (see [0040] and Figure 2 at T2, and Figure 6, [0058, 0060] steps 608 or 614 recognizing a delay condition of the mobile computing device (the device that requested the initial guidance per [0056]), Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.
acquiring at least a start time of a first schedule that is a purpose of a travel along the first route and a first location associated with the first schedule (see [0024, 0056] the request determines destination based on personal travel characteristics, which can include an appointment (event) having time and location);
determining whether or not arrival at the first location before the start time will be achieved through a travel along each of the one or more second routes (see Figure 2, [0041], at time T3 an alternative transit plan is presented that allows the user to arrive in time to make the appointment (i.e. times at and before the start time). In other words, the determination to display the route is a determination that arrival will be achieved); and
outputting information about each of the one or more second routes (see Figure 2, [0041] at T3 information about the route is displayed on a map) and information about whether or not arrival at the first location before the start time will be achieved through a travel along each of the one or more second routes (see Figure 2, [0041], information about whether the arrival can be achieved in time to make the appointment is displayed as text).

Regarding Claim 6, Moncayo Torres discloses an information processing system comprising:
one or more controllers (see Figures 1, 7, [0015, 0066], the method performed by one or more computing devices including processors) configured to:
start guidance processing for a first route in response to a route guidance request (see Figure 6, [0056] step 602, 604, receiving a destination (a request) and using an initial transit plan, which (see Figure 2 at T1, [0038)) includes processing guidance), 
search for one or more second routes as alternative to the first route (see Figure 6, [0060], an alternative transit plan is determined in response to a deviation condition) when it is detected that a user terminal that is a source of the route guidance request will be delayed from the first route (see [0040] and Figure 2 at T2, and Figure 6, [0058, 0060] steps 608 or 614 recognizing a delay condition of the mobile computing device (the device that requested the initial guidance per [0056]), Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim., 
acquire at least a start time of a first schedule that is a purpose of a travel along the first route and a first location associated with the first schedule (see [0024, 0056] the request determines destination based on personal travel characteristics, which can include an appointment (event) having time and location), 
determine whether or not arrival at the first location before the start time will be achieved through a travel along each of the one or more second routes (see Figure 2, [0041], at time T3 an alternative transit plan is presented that allows the user to arrive in time to make the appointment (i.e. times at and before the start time). In other words, the determination to display the route is a determination that arrival will be achieved), and
 (see Figure 2, [0041] at T3 information about the route is displayed on a map) and information about whether or not arrival at the first location before the start time will be achieved through a travel along each of the one or more second routes (see Figure 2, [0041], information about whether the arrival can be achieved in time to make the appointment is displayed as text).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0314942A1 (Moncayo Torres) in view of Publication US2017/0059337A1 (Barker et al.).

Regarding Claim 2, Moncayo Torres further discloses the output of time information together with information about each of the one or more second route (see Figure 2, at T3 the notification regarding time is output with the map information about the second route).

Moncayo Torres does not explicitly recite the information processing apparatus according to Claim 1, wherein when it is determined that arrival at the first location before the start time will not be achieved through a travel along each of the one or more second route, the controller is configured to calculates a time length delayed from the start time, and output the time length delayed from the start time.

However Barker et al. teaches a device for navigation pertaining to events, and handling a delay (see e.g. Claim 18 and see Figure 7, box 712, a delay due to an accident on a current route),
wherein when it is determined that arrival at the first location before the start time will not be achieved through a travel along each of the one or more second route (see Figure 7, [0056] when the second route will cause the user to be late, as indicated in box 714), the controller is configured to calculates a time length delayed from the start time, and output the time length delayed from the start time (see [0053] determining lateness as an arrival impact, and see Figure 7, in box 714 the delay time (5 minutes) is determined for output on the user device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moncayo Torres to further calculate and provide information regarding time length delay, as is taught by Barker et al., with the motivation of increasing the robustness of the system and increasing user satisfaction by allowing ways to maximize efficiency (see Barker et al. [0020]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0314942A1 (Moncayo Torres) in view of Published Application US2018/0197153A1 (Busch et al.).
Regarding Claim 3, Moncayo Torres discloses determining whether arrival at the first location before the start time can be achieved (see [0041] determining a route will allow the user to make the appointment) through a travel along a route selected as a guidance target among the one or more second routes (see [0041] using the alternative transit plan, and see [0028] the alternative transit plan may be one which is selected from a plurality of possible plans).

Moncayo Torres further discloses the controller may interface with email (see [0025]).

Moncayo Torres does not explicitly recite the information processing apparatus according to Claim 1, wherein the controller is configured to:
further acquire information about an address of a participant of the first schedule, and
send a notification that the user of the user terminal will be late, to the address.

However Busch et al. teaches an apparatus for managing events wherein the controller is configured to (see [0032] a server for scheduling and managing appointments):
further acquire information about an address of a participant of the first schedule (see [0034] server process 306 may be an email server process and [0038] e-mail address of individual participants may be acquired for an event), and
send a notification that the user of the user terminal will be late, to the address (see Figure 7, [0057] step 725 the system notifies at least one other attendee that the one attendee may be delayed, and see [0034] the server process taking place as an email service, i.e. using the address information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moncayo Torres to provide notifications to participants, as is taught by Busch et al., with the motivation of enhancing convenience and saving travels costs for meeting participants (see Busch et al. [0043, 0044]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0314942A1 (Moncayo Torres) in view of Publication US2012/0109514A1 (Tang).
Regarding Claim 4, Moncayo Torres discloses wherein the controller is configured to:
acquire information about a schedule set in the user terminal (see [0025] acquiring information in emails, SMS, and other messaging activity), 
extract a noun related to a location from the acquired information about the schedule (see [0025] to determine personalized travel characteristics a destination key word such as “train station” can be extracted (a place, a specific type of noun)), 
acquire location information corresponding to the extracted noun (see [0025] to determine the destination).

Moncayo Torres does not explicitly recite the information processing apparatus according to Claim 1, wherein the controller is configured to:
identify the first schedule based on a comparison between location information about the user terminal and the location information corresponding to the extracted noun.

 Tang teaches an apparatus for navigation (see e.g. Claim 11 system comprising modules), wherein the controller (see [0027] modules implemented in processors) is configured to:
identify the first schedule based on a comparison between location information about the user terminal and the location information corresponding to the extracted noun (see Figures 4, 9, Claim 11, Claim 18, a target location is extracted from a communication, and current location of a device (e.g. [0029] user terminal) is determined, and by determining distance to candidate locations (comparing terminal location and location information corresponding to the extracted noun), a final location (destination component of the first schedule) can be identified).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moncayo Torres to identify the first schedule using a comparison, as is taught by Tang, with the motivation of increasing the robustness of the system and enhancing user satisfaction by providing a most optimal destination (see Tang [0006-0007]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-8606517-B1 teaches subject matter including determinations of alternate routes and providing notifications due to delays (see e.g. Figure 10 and the corresponding description).
US-20180203455-A1 teaches subject matter including using a second route based on arrival time in an autonomous vehicle (see e.g. Figures 20, 21, [0268]).
US-20180300834-A1 teaches subject matter including calculation of alternative routes and arrival time for a delivery vehicle (see e.g. [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619